Citation Nr: 1623257	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a lumbar spine disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The claims file contains evidence of verified active duty service from July 1978 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony before the undersigned Veterans Law Judge in an April 2016 videoconference hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains updated VA treatment records.  Otherwise, it contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeals as to the issues of entitlement to service connection for left and right knee disorders.  

2.  The Veteran's spondylosis and degenerative changes of the lumbar spine are related to his active service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria to establish service connection for spondylosis and degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2016 Board hearing, the Veteran stated that he wished to withdraw the appeal as to the issues of entitlement to service connection for left and right knee disorders.  As such, there remain no allegations of errors of fact or law for appellate consideration in these claims.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and the claims are dismissed.


II.  Service Connection

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of the claim for entitlement to service connection a lumbar spine disorder, any deficiency in VA's notice or development actions is harmless error.  As the other issue on appeal is being remanded, no discussion of VA's notice or development actions regarding that issue is necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus: requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends his lumbar spine disorder had onset as a result of a series of back injuries sustained during his active duty.  After a thorough review of the record, the Board finds that service connection for his lumbar disorder is warranted.  

First, the Veteran has a current lumbar spine disability.  He underwent a VA examination for his spine in October 2010.  At that time, the examiner diagnosed spondylosis of the lumbar spine with sacralization of L5 and degenerative anterior lithesis.  Also of record is an April 2014 private MRI report which diagnosed multilevel degenerative changes in the lumbar spine.  Thus, the present disability element of service connection has been met.  

Next, the Veteran's service treatment records document in-service injuries to his back.  An October 1990 record documents that the Veteran sought treatment for low back pain that had onset five hours previously.  The Veteran denied any trauma, a previous history of back problems, numbness, and tingling.  There was guarding in motion.  The attending physician assessed lower back pain.  The Veteran also presented for low back treatment in July 1979, after pulling a heavy object across the flight deck on the previous day.  The diagnosis was low back muscle strain.  These two incidents show an in-service incurrence of an injury to the Veteran's low back.  Thus, the second element of service connection has been met.  

Regarding the nexus element, the Veteran underwent an examination for his claim in October 2010.  At that time, the Veteran reported his back pain started in 1979 when he injured his low back when attempting to move an aircraft.  He described his pain as beginning in 1979 and remaining until the present.  Although the examiner diagnosed lumbar spine spondylosis and degenerative anterior lithesis, no etiological opinion was provided.  A VA examination and opinion was provided in June 2011.  The examiner opined that the current low back disorder was less likely than not related to military service, noting that the Veteran's in-service back injuries were seemingly acute incidences and that there was no objective documentation for many years.  This opinion is inadequate, as the examiner did not account for the Veteran's statements that he has had intermittent, but persistent, back pain since the 1979 injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that in providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service).

At the April 2016 Board hearing, the Veteran testified that his back pain began in 1979 while he was moving an aircraft.  He testified that he felt a loud pop.  Thereafter, his pain was intermittent and caused by certain activities.  

Contemporaneous to the April 2016 Board hearing, the Veteran submitted a July 2014 medical opinion from Dr. W.L.M., who had treated the Veteran's lumbar spine disorder.  The opinion was in response to a letter from the Veteran's then-representative, who detailed the Veteran's in-service injury to his back when moving an airplane and the Veteran's reports of intermittent but persistent back pain since that time.  After a review of the Veteran's records and past treatment of his lumbar spine disorder, Dr. W.L.M. indicated that the Veteran's back symptoms were as likely as not causally related to an injury sustained during military service.  He further opined that it was likely that the Veteran's back symptoms would worsen or continue to be aggravated due to the degenerative nature of his condition.  The Board accords this opinion significant probative value as it is provided upon a review of the relevant evidence, including the Veteran's lay statements, and is based upon an accurate history as reported by the Veteran's prior representative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Further corroborating this opinion are the credible statements of the Veteran, who has consistently provided the same information with regard to his back disability.  The Veteran also testified in his April 2016 Board hearing that he had fully informed Dr. W.L.M. of his back history prior to Dr. W.L.M. issuing the July 2014 favorable nexus opinion.  

Based on the July 2014 private opinion from Dr. W.L.M. and the Veteran's credible statements, the Board finds that the third element, the nexus element, for service connection has been met.  As all three elements of service connection have been met, service connection is warranted for the Veteran's lumbar spine spondylosis and degenerative changes.  


ORDER

The appeal for the issue of entitlement to service connection for a left knee disorder is dismissed.

The appeal for the issue of entitlement to service connection for a right knee disorder is dismissed.

Service connection for spondylosis and degenerative changes of the lumbar spine is granted.


REMAND

Remand is necessary for the Veteran's claim of entitlement to service connection for a left hip disorder.  In the April 2016 Board hearing, the Veteran contended that his left hip disorder was secondary to his now service-connected lumbar spine disability.  An opinion should be obtained that addresses this theory of entitlement.  Next, the June 2011 VA examiner found no evidence of a left hip disorder through x-ray images.  However, an April 2014 private MRI report documents arthritic changes in left hip.  Thus, the Veteran has a present disability of the left hip.  Any opinion should account for this.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed left hip disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the left hip arthritis, and any other diagnosed disorder, was caused by, or had its onset in, his military service.  The examiner must specifically address the September 1989 service treatment record that documents the Veteran complaining of a history of left hip pain over the previous year, each episode of pain lasting from two to five days.

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that left hip arthritis and any other diagnosed disorder was caused or aggravated by the service-connected lumbar spine disability.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


